Appeal by the defendant from two sentences of the Supreme Court, Kings County (Starkey, J.), both rendered August 9, 1988, the sentences being two concurrent indeterminate terms of 5 to 10 years’ imprisonment and a surcharge of $100 with respect to each indictment, upon his convictions of two counts of criminal sale of a controlled substance in the third degree (one count as to each indictment), after pleas of guilty.
Ordered that the sentences are affirmed.
The mere fact that defendant suffers from acquired immune deficiency syndrome and certain other medical conditions, is *470not, in and of itself, a ground for reducing the otherwise appropriate and bargained-for sentence which was imposed (see, People v Napolitano, 138 AD2d 414; People v Parker, 132 AD2d 629; People v Suitte, 90 AD2d 80; People v Kazepis, 101 AD2d 816). Any application by the defendant to ameliorate the conditions under which he is incarcerated should be made to the New York State Department of Correctional Services. Mangano, P. J., Kunzeman, Eiber and Balletta, JJ., concur.